Citation Nr: 1529340	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-31 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for bilateral ingrown toenails, now claimed as bilateral foot disorders.

2.  Entitlement to service connection for bilateral knee disorders.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a cyst removal of the forehead.

5.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.

6.  Entitlement to an increased rating greater than 10 percent for tinnitus.

7.  Entitlement to an effective date earlier than September 15, 2008 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009, October 2009, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues of non-service connected pension, prostate cancer, and traumatic brain injury (TBI) have been raised by the record in July 2009 (TBI) August 2009 (pension), and February 2015 (prostate cancer) statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated on his January 2011 substantive appeal form that he desired a hearing before the Board at a local VA Regional Office.  In March 2014 he "withdrew" his request for a travel board hearing and, instead, asked for a videoconference before a member of the Board.  It appears the RO mistakenly treated this statement as a withdrawal of a hearing request altogether.  

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2014).

Thus, a remand is required to afford the Veteran a hearing as requested. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference before the Board at a local RO as requested on his March 2014 statement.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

